DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 have been presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,775,757. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-25 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,739,743. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-23 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,627,795. Although the claims at issue are claims 1-24 of the instant application are anticipated by patent claims 1-21 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,551,812. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-20 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,551,811. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-20 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,437,218. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-27 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,416,636. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-29 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,416,635. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-23 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,416,634. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-25 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,409,246. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-23 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,409,245. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-27 in that the patent claims contain all the limitations of the instant application claims.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,365,625. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant .
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,338,553. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by patent claims 1-27 in that the patent claims contain all the limitations of the instant application claims.

Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/456280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-20 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/456323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-20 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 16/382898 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-23 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 16/382400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-26 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/382339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-18 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No. 16/275516 (reference claims 1-24 of the instant application are anticipated by copending claims 1-29 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/275457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-20 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/274909 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-20 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/274858 (reference application). Although the claims at issue are not identical, they are not patentably distinct from claims 1-24 of the instant application are anticipated by copending claims 1-21 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16/274814 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-22 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/274467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-20 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 16/274432 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-24 in that the copending claims contain all the limitations of the instant application claims.

Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 16/274399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-25 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 16/274934 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-25 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No. 15/907886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-29 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 15/907877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-23 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 15/907859 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-25 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 15/907868 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-23 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 15/907831 (reference claims 1-24 of the instant application are anticipated by copending claims 1-26 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 15/859294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-25 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 15/859481 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by copending claims 1-26 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 15/859287 (reference application). Although the claims at issue are not identical, they are not patentably distinct from claims 1-24 of the instant application are anticipated by copending claims 1-26 in that the copending claims contain all the limitations of the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It should be noted that as per MPEP 804.03, “[a] complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.”  Further, “[a]s filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”  
Finally, from MPEP 804.02, “[i]f a terminal disclaimer is filed in an application in which the claims are then canceled or otherwise shown to be patentably distinct from the reference claims, the terminal disclaimer may be withdrawn before issuance of the patent by filing a petition under 37 CFR 1.182  requesting withdrawal of the recorded terminal disclaimer. A terminal disclaimer may not be withdrawn after issuance of the patent. See MPEP § 1490, subsection VII, for a complete discussion of withdrawal of a terminal disclaimer.”  Thus, applicant must either file terminal disclaimers or argue, specifically, why the claims are 
If neither a terminal disclaimer, nor specific arguments, are presented for each double-patenting rejection, a notice of non-responsive amendment may be issued.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        5/4/21